Title: To Benjamin Franklin from [Duportail], 15 May 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
au Cap St. Domingue le 15 may 1777
Il nous est arrivè icy la même chose qu’à nantes ou bien loin qu’une multitude de vaisseaux nous ayent offert le passage pour aller à notre Destination, nous n’en avons pas trouvé un seul, et nous etions dans le plus grand embarras. Mr. Carabas a bien voulu nous en tirer. Persuadé que c’étoit remplir vos vuës que de seconder notre impatience, il a fait equiper un petit batiment qui ne sera chargé que de denreès et ne contiendra rien qui puisse nous rendre suspects et nous faire arreter. Nous partons après demain bien redevables assurement à mr. Carabas par la celeritè qu’il a apportè dans cette expedition, et si vous daignèz mettre quelque prix aux services que nous pouvons rendre à votre pays, j’ose dire que vous luy avèz aussi quelque obligation. Malheureusement nous sommes forcès de laisser icy un de nos messieurs qui a èté saisi par la maladie du pays. J’ai cru la saison trop avancèe pour retarder notre depart d’un seul jour. Mr. Carabas a bien voulu me promettre de luy procurer le moyen de nous rejoindre dès que sa santè le luy permettra. J’ai l’honneur d’etre, Monsieur, votre tres humble et tres obeissant serviteur
Le Chevalier Derford
